Citation Nr: 0606123	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-35 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1980, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for bilateral 
hearing loss.  

In a February 2003 rating decision, the RO denied the claim 
for bilateral hearing loss.  In September 2003, the denial 
was confirmed and continued by a Decision Review Officer.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he suffers from hearing loss as a 
result of noise exposure in service.  Applicable regulations 
provide that impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2005).

It is not required that hearing loss disability during 
service be shown.  The United States Court of Appeals for 
Veterans Claims (Court) has held, "[W]hen audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the Secretary's suggestion 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service, 
audiometric test results show an upward trend in auditory 
thresholds, post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id., at 159-60.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In the present case, the Board finds that VA's redefined 
duties to notify and to assist a claimant, as set forth in 
the VCAA, have not been fulfilled regarding the issue on 
appeal.  See VAOPGCPREC 7-2004.  The RO has neither provided 
him with notice of what is needed to warrant service 
connection on a presumptive basis nor requested "that the 
claimant provide any evidence in the claimant's possession 
that pertains to [his] claim."  38 C.F.R. § 3.159(b)(1) 
(2005).  On remand, VA must do so. 

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking additional medical records and an advisory 
opinion or ordering a medical examination to support its 
ultimate conclusions.  Duenas v. Principi, 18 Vet. App. 512 
(2005).  

According to his DD Form 214, the veteran was a cannon 
crewman; however, an August 1982 quadrennial reserves 
examination showed no hearing loss.  July 2001 private 
medical records show hearing loss meeting the criteria set 
out in 38 C.F.R. 
§ 3.385 (2005) and reflect his exposure to noise from lawn 
mowers due to his employment with the school district.  In an 
October 2003 letter, a private doctor opined that the 
veteran's hearing loss could possibly be due to noise 
exposure while in the service.  However, the Board notes that 
the physician did not review the veteran's previous medical 
records, including his service medical records.

On remand, the veteran should be scheduled for an 
audiological examination to determine whether it is at least 
as likely as not that his current hearing loss is related to 
service.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant (1) about the information and 
evidence needed to establish service 
connection for hearing loss on a 
presumptive basis; and (2) must request 
or tell the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  After completion of 1 above, VA 
should schedule the veteran for an 
audiological examination in order to 
determine the nature and etiology of the 
veteran's bilateral hearing loss.  The 
examiner should be requested to review 
the entire claims file and must indicate 
in the examination report that such 
review was performed.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
pathology found to be present.  After 
reviewing the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or more probability) that the 
veteran's hearing loss (1) began, or was 
incurred, during his active military 
service due to noise exposure or 
acoustical trauma; (2) was manifested 
within one year of discharge from active 
military service (the veteran was 
discharged on August 22, 1980); or (3) is 
due to intervening post-service noise 
exposure or acoustical trauma, to include 
mowing lawns for the school system.  A 
complete rationale should be provided for 
any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  After completion of the above, VA 
should readjudicate the appellant's claim 
on a direct and presumptive basis.  If 
any determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.

The purposes of this remand are to further develop the 
appellant's claim.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  No action by the 
appellant is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


